Title: From Thomas Jefferson to Jean Baptiste Ternant, 12 August 1791
From: Jefferson, Thomas
To: Ternant, Jean Baptiste



Aug. 12. 1791.

The Secretary of state has the honour to inform the Minister of France that the President will recieve his letters of credence to-day at half after two: that this will be done in a room of private audience,  without any ceremony whatever, or other person present than the Secretary of state, this being the usage which will be observed.
As the Secretary of state will be with the President before that hour on business, the Minister will find him there.
